                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

  WILLIAM S. FLETCHER,
                                                 Case No.: 1:18-cv-00267-BLW

         Plaintiff,
                                                 MEMORANDUM DECISION AND
         v.                                      ORDER

  IDAHO DEPARTMENT OF
  CORRETIONS, IDAHO COMMISSION
  OF PARDON & PAROLE, SANDY
  JONES, KAREN CLIFFORD

         Defendants.



                                   INTRODUCTION

       Before the Court is Plaintiff’s Motion for Temporary Injunction or Stay (Dkt. 9).

Having reviewed the briefing, as well as the record in this case, the Court has determined

that oral argument is unnecessary. Accordingly, the Court enters the following Order.

                                    BACKGROUND

       On June 11, 2018, Plaintiff William Fletcher filed a complaint against Defendants

the Idaho Department of Corrections, Idaho Commission of Pardon & Parole, its

executive director Sandy Jones, and Karen Clifford, Mr. Fletcher’s parole officer. Dkt. 2

at 2. Mr. Fletcher alleged that Defendants had violated his “due process of liberty

interest” under the “stigma plus test” by conditioning his parole on compliance with




MEMORANDUM DECISION AND ORDER - 1
several sex offender restrictions. Id. at 2-3. On February 15, 2019, Mr. Fletcher filed the

Motion for Temporary Injunction or Stay now before the Court.

                                   LEGAL STANDARD

         A Rule 65 preliminary injunction may be granted if the moving party demonstrates

the following elements: (1) that the moving party will suffer irreparable injury if the relief

is denied; (2) that the moving party will probably prevail on the merits; (3) that the

balance of potential harm favors the moving party; and (4) that the public interest favors

granting relief. Winter v. Natural Res. Defense Council, Inc., 555 U.S. 7, 20 (2008);

Doe v. Kelly, 878 F.3d 710, 719 (9th Cir. 2017). “Because a preliminary injunction is an

extraordinary remedy, the movant's right to relief must be clear and unequivocal.”

Dominion Video Satellite v. Echostar Satellite Corp., 269 F.3d 1149, 1154 (10th Cir.

2001).

         The purpose of a preliminary injunction is to preserve the status quo if the balance

of equities so heavily favors the moving party that justice requires the court to intervene

to secure the positions of the parties until the merits of the action are ultimately

determined. University of Texas v. Camenisch, 451 U.S. 390, 395 (1981). In deciding

whether to issue a preliminary injunction, the Court “is not bound to decide doubtful and

difficult questions of law or disputed questions of fact.” Int'l Molders' and Allied

Workers' Local Union No. 164 v. Nelson, 799 F.2d 547, 551 (9th Cir.1986). Because the

first element—likelihood of success on the merits—is “a threshold inquiry, when a

plaintiff has failed to show the likelihood of success on the merits, [a district court] need



MEMORANDUM DECISION AND ORDER - 2
not consider the remaining three.” Garcia v. Google, Inc., 786 F.3d 733, 740 (9th Cir.

2015) (internal quotation marks omitted).

       The Court also notes that Mr. Fletcher is proceeding in this matter pro se, and as

such his Motion must be construed liberally. See Erickson v. Pardus, 551 U.S. 89, 94

(2007) (“A document filed pro se is to be liberally construed....”). However, “pro se

litigants in the ordinary civil case should not be treated more favorably than parties with

attorneys of record.” Jacobsen v. Filler, 790 F.2d 1362, 1364 (9th Cir.1986).

                                         ANALYSIS

       In his Motion, Mr. Fletcher asks the Court to stop Defendants from infringing his

constitutional rights by labeling him as a sex offender and “place[ing him] under the sex

offender parole on a non sex offender charge or offense.” Dkt. 9 at 1. Mr. Fletcher notes

that these conditions may force him to move out of his apartment because a school was

just built nearby. Id. He further argues that he showed the Court in his initial filings that

his state court conviction is unconstitutional because he was not arraigned on the charge

in the indictment. Id. at 1-2. Specifically, Mr. Fletcher asks the Court to enjoin or stay

Defendants from imposing conditions of parole, and instead release him on his own

recognizance. Id. at 2.

       Although it is not entirely clear from the face of Mr. Fletcher’s Complaint or

Motion for Temporary Injunction or Stay, he appears to be bringing a Section 1983

defamation claim “under the stigma-plus test.” See Dkts. 1, 9. A cognizable defamation

claim under this test requires a plaintiff to allege an injury to reputation “plus” a loss of a



MEMORANDUM DECISION AND ORDER - 3
recognizable property or liberty interest. Cooper v. Dupnik, 924 F.2d 1520, 1532 (9th Cir.

1991). To prove defamation in Idaho, a plaintiff must show that the defendant: “(1)

communicated information concerning the plaintiff to others; (2) that the information was

defamatory; and (3) that the plaintiff was damaged because of the communication.” Irish

v. Hall, 163 Idaho 603, 607, (2018). The Ninth Circuit has indicated two ways that a

plaintiff could meet the so-called “plus” part of the test: (1) allege that the injury to

reputation was inflicted in connection with a federally protected right; or (2) allege that

the injury to reputation caused the denial of a federally protected right.” Crowe v. County

of San Diego, 608 F.3d 406, 444 (9th Cir. 2010).

       Mr. Fletcher’s Motion does not show a likelihood of success on the merits of a

defamation claim, let alone a defamatory constitutional tort under the “stigma-plus” test.

For one thing, Mr. Fletcher does not allege the supposed defamatory material was

published to a third party. Failure to allege the first element of the alleged defamatory

statement suggests Mr. Fletcher would not be likely to succeed on his claim. See Hall 163

Idaho at 607. Nor does Mr. Fletcher connect the state’s alleged defamation to the loss of

a recognizable property or liberty interest, which does not allow the Court to assess Mr.

Fletcher’s likelihood of success on the “plus” factor of the alleged defamation under the

stigma plus test. Because Mr. Fletcher has not demonstrated that he is likely to succeed

on the merits of his defamation claim under the “stigma-plus” test, the Court will deny

his Motion.




MEMORANDUM DECISION AND ORDER - 4
       While the Court need not consider the other three factors, it notes that Mr. Fletcher

has also failed to allege the sort of irreparable injury that would justify granting

preliminary injunctive relief. For the foregoing reasons, the Court will deny Plaintiff’s

Motion for Temporary Injunction or Stay (Dkt. 9).

                                          ORDER

       IT IS ORDERED:

       1.     Defendant’s Motion for Temporary Injunction or Stay (Dkt. 9) is DENIED.



                                                   DATED: February 27, 2019


                                                   _________________________
                                                   B. Lynn Winmill
                                                   U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 5
